Citation Nr: 0902194	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-39 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for schizophrenia.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.  

4.  Entitlement to service connection for residuals of injury 
to the fifth toe of the right foot.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to February 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).


FINDINGS OF FACT

1.  An application to reopen a claim of service connection 
for a psychiatric disorder was denied in September 2001.  
That decision was not appealed.  Evidence presented since 
this decision is cumulative of evidence previously 
considered, and does not raise a reasonable possibility of 
substantiating the claim.

2.  An application to reopen a claim of service connection 
for a low back disorder was denied in September 2001.  That 
decision was not appealed.  Evidence presented since this 
decision is cumulative of evidence previously considered and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The veteran is not diagnosed with a bilateral hip 
disorder.  

4.  The veteran is not diagnosed with any residuals of injury 
to the right fifth toe.  




CONCLUSIONS OF LAW

1.  The September 2001 RO decision that denied the veteran's 
applications to reopen claims of service connection for a 
psychiatric disorder and a low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  

2.  New and material evidence sufficient to reopen the claim 
of service connection for a psychiatric disorder has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

3.  New and material evidence sufficient to reopen the claim 
of service connection for a low back disorder has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

4.  The criteria for service connection for a bilateral hip 
disorder have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303 (2008).  

5.  The criteria for service connection for residuals of 
injury to the right fifth toe have not been met.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In March 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Kent, for the request to reopen the claim of 
service connection for a psychiatric disorder and the claim 
of service connection for residuals of injury to the fifth 
right toe.  The Board notes that the letter postdated the 
initial adjudication and did not provide notice of the 
effective date and disability rating regulations.  However, 
no prejudice resulted.  Because the claims have been denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/ Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, with regard to the 
fact that the letter postdated the initial adjudication, the 
claims were subsequently readjudicated without taint from the 
prior decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Subsequently in November 2004, the AOJ sent a letter to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Kent, for the claim of service connection for a bilateral 
hip disorder and the request to reopen a claim of service 
connection for a back disorder.  The Board notes that this 
notice letter did not provide notice of the effective date 
and disability rating regulations.  Because the claims have 
been denied, however, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See Dingess/ 
Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical and Social Security Administration (SSA) 
records.  The Board notes that the veteran, via his 
representative, has alleged that the RO has failed to 
consider all the evidence.  The mere fact that certain 
evidence was not explicitly cited in an RO decision does not 
mean it was not considered, however; the RO does not need to 
state every piece of evidence considered in its decisions.  
See Hauck v. Nicholson, 403 F. 3d 1303 (Fed. Cir. 2005).  The 
Board finds no indication in the record that the RO did not 
adequately consider all the evidence of record, and the Board 
notes that the assertion that the VA did not properly weigh 
or consider all relevant evidence does not constitute a claim 
of clear and unmistakable error (CUE). 

The Board also notes that a VA examination was not conducted 
for any issue on appeal.  Initially the Board notes that VA 
does not have a duty to provide the veteran a VA examination 
if the claim is not reopened.  See 38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  Additionally, 
with respect to the claims of service connection, the Board 
finds that no examination is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issues 
decided herein, as will be discussed below, VA examinations 
with nexus opinion are not necessary.  The Board does not 
know of any additional relevant evidence which has not been 
obtained.  Consequently, the Board finds the issues are ready 
for adjudication.  


New and Material

Applications to reopen claims of service connection for a low 
back disorder and a psychiatric disorder were most recently 
denied in a September 2001 rating decision.  This rating 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  However, a claim will be reopened if 
new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

The veteran's previous claims of service connection for a 
psychiatric disorder, to include schizophrenia, were denied 
based on lack of evidence that a chronic psychiatric 
disorder, which the RO found clearly preexisted service, was 
aggravated by service.  Evidence submitted for this claim 
includes SSA, private, and VA treatment records reporting 
treatment for a psychiatric disorder.  Although this evidence 
is "new," in that it was not previously seen, the records 
are not material since they are merely cumulative of medical 
evidence previously considered by the RO; the evidence 
previously considered already established that the veteran 
has been treated and hospitalized for a psychiatric disorder 
on multiple occasions since service.  The "new" evidence 
fails to cure the defect presented by the previous decisions, 
namely the lack of evidence that a chronic psychiatric 
disorder did not preexist service or that the preexisting 
psychiatric disorder was aggravated by service.  
Consequently, new and material evidence has not been 
submitted, and the request to reopen is denied.

The veteran's previous claims of service connection for a low 
back disorder were denied based on the lack of evidence that 
a chronic low back disorder was incurred in service or that 
the current low back disorder is causally related to service.  
Previously considered evidence reflected the veteran 
histories of chronic low back pain and included X-ray images 
showing possible mild degenerative changes at L5-S1 and a 
very small Schmorl's node deformity at L1 and L2.  See, e.g., 
October 1998 VA X-ray report.  

Evidence submitted for this claim includes SSA, private, and 
VA treatment records reporting treatment for low back pain 
and assessments of acute muscle strain (in 1994 and 1995), 
chronic low back pain, and mild arthritis.  See, e.g., April 
1994 and September 1995 DCH Regional Medical Center (DCH) 
medical reports; March 2004 VA X-ray report.  Although this 
evidence is "new," in that it was not previously seen, the 
records are not material since they are merely cumulative of 
medical evidence previously considered by the RO; the 
evidence previously considered already established that the 
veteran had a chronic low back condition.  The "new" 
evidence fails to cure the defect presented by the previous 
decisions, namely the lack of evidence that a chronic low 
back disorder was incurred in service or that it is causally 
related to service.  The Board notes that the "new" 
evidence includes the veteran's April 1996 history of low 
back pain since service.  See April 1996 DCH treatment 
record.  The veteran, as a layperson, is not competent to 
comment on the presence or etiology of a medical disorder, 
however.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492.  Thus, the 
veteran's mere history of pain since service cannot be 
"material" when standing alone.  In this case, the "new" 
evidence does not include any competent findings linking the 
veteran's low back disorder to service, to include placing 
the onset of the arthritis to service.  Consequently, new and 
material evidence has not been submitted, and the request to 
reopen is denied.



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Bilateral Hip Disorder

The medical evidence, to include both the service and post-
service medical records, does not establish the existence of 
a bilateral hip disorder.  Service medical records do not 
report any complaints or findings of a hip disorder, and the 
January 1978 separation examination record reflects normal 
clinical findings for the lower extremities.

Post-service records do report treatment for bilateral hip 
pain, but the records do not indicate that the veteran has 
been diagnosed with a hip disorder.  The Board notes that a 
March 2004 VA lumbosacral X-ray report indicates that there 
"appear[ed] to be some increased density overlying the 
superior aspect of the femoral heads bilaterally," and that 
"while these findings may simply represent summation 
artifact, underlying avascular necrosis cannot be excluded."  
An X-ray scan of the hips was recommended.  In April 2004, 
per the March 2004 recommendation, X-ray images were taken of 
the hips.  See April 2004 VA X-ray report.  The results were 
negative for any abnormality, and neither the X-report nor 
subsequent records indicate any confirmed diagnoses of a hip 
disorder.  In sum, post-service treatment records indicate 
that the veteran only has bilateral hip pain; no bilateral 
hip disorder is conclusively found.  

Service connection generally will not be granted for pain 
alone; there must be a diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 
283, 285 (1999).  In this case, the competent evidence of 
record does not indicate that the veteran has an underlying 
hip disorder; consequently, service connection is denied.  

Residuals of injury to the fifth toe of the right foot  

Initially, the Board notes that, via multiple RO and Board 
decisions, the veteran has been denied service connection for 
a skin disorder of the right foot, to include the right fifth 
toe and the web between the fourth and fifth right toes.  
See, e.g., August 1984 and September 1988 Board decisions; 
September 2001 rating decision.  Those decisions are final, 
and are not before the Board at this time; as such, the Board 
will not discuss or consider any dermatological symptoms or 
conditions in its decision and will limit its discussion to 
service connection for residuals of injury.  

The medical evidence, to include both the service and post-
service medical records, does not establish the existence of 
a residual of a fifth right toe injury.  Service medical 
records do not report any history of a right little toe 
injury or any treatment or findings pertaining to the right 
little toe, and the January 1978 separation examination 
reports normal clinical findings for the feet and a negative 
history as to foot trouble.  

Post-service records also do not report any findings of 
residuals of a right fifth toe injury.  The Board notes that 
the records report some findings of pain, but this pain is 
not ascribed to a specific right fifth toe 
disorder/condition, however; it is either attributed to a 
source other than the right fifth toe or it is just assessed 
as right foot pain.  See, e.g., June and October 2007 VA 
treatment records.  Service connection generally will not be 
granted for pain alone, however; there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez 
v. West, 13 Vet. App. 283, 285 (1999).  

As stated above, one of the requirements for service 
connection is the existence of a currently diagnosed 
disorder.  In the absence of such a diagnosis, service 
connection must be denied.  In this case, the evidence does 
not suggest that the veteran has a currently diagnosed right 
fifth toe disorder; thus, service connection is denied.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder.  The 
request to reopen the claim is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a low back disorder.  The 
request to reopen the claim is denied.  

Service connection for a bilateral hip disorder is denied.  

Service connection for a residual of injury to the right 
fifth toe is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


